     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 1 of 46

                                                                       1




 1                    UNITED STATES DISTRICT COURT

 2                     DISTRICT OF MASSACHUSETTS (Springfield)

 3                                        No. 3:18-cr-30001-WGY

 4

 5

 6   UNITED STATES OF AMERICA

 7

 8   vs.

 9

10   NIA MOORE-BUSH and DAPHNE MOORE

11

12
                                 *********
13

14                         For Hearing Before:
                         Judge William G. Young
15

16                 Motion to Suppress/Final Pretrial

17
                          United States District Court
18                        District of Massachusetts (Springfield)
                          300 State Street
19                        Springfield, Massachusetts 01105
                          Monday, May 13, 2019
20

21                                 ********

22
                  REPORTER: RICHARD H. ROMANOW, RPR
23                     Official Court Reporter
                     United States District Court
24         One Courthouse Way, Room 5510, Boston, MA 02210
                       bulldog@richromanow.com
25
      Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 2 of 46

                                                                        2




 1                         A P P E A R A N C E S

 2

 3    KATHARINE WAGNER, ESQ.
         United States Attorney's Office
 4       300 State Street, Suite 230
         Springfield, Massachusetts 01105
 5       (413) 785-0111
         Email: Katharine.wagner@usdoj.gov
 6   and
      AMY H. BURKHART, ESQ.
 7       United States Attorney's Office
         1 Courthouse Way, Suite 9200
 8       Boston, Massachusetts 02210
         (617) 748-3100
 9       Email: Amy.burkart@usdoj.gov
         For the United States
10

11    THOMAS J. O'CONNOR, JR., ESQ.
         O'Connor Martinelli
12       1391 Main Street, Suite 1022
         Springfield, Massachusetts 01103-1649
13       (413) 781-5311
         Email: Attorneytomoconnor@gmail.com
14       For defendant Nia Moore-Bush

15
      LINDA J. THOMPSON, ESQ.
16       Thompson & Thompson
         1331 Main Street
17       Springfield, Massachusetts 01103
         (413) 739-2100
18       Email: Linda@ttpclaw.com
         For defendant Daphne Moore
19

20

21

22

23

24

25
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 3 of 46

                                                                        3




 1                 P R O C E E D I N G S

 2                 (Begins, 2:00 p.m.)

 3                 THE COURT:     Good afternoon.       Would counsel

 4   identify themselves.

 5                 MS. WAGNER:     Good afternoon, your Honor,

 6   Katharine Wagner on behalf of the United States.

 7                 MS. BURKART:      Good afternoon, your Honor, Amy

 8   Burkart for the United States.

 9                 MS. THOMPSON:      Good afternoon, Judge Young,

10   Attorney Linda Thompson for Daphne Moore.

11                 MR. O'CONNOR:      And good afternoon, your Honor,

12   my name's Tom O'Connor and I'm here on behalf of

13   Ms. Moore-Bush.

14                 THE COURT:     Good afternoon.

15           The Court has before it, and you may correct me

16   once we've worked through these, really four separate

17   matters, two of them may be dealt with summarily and two

18   are quite substantive indeed.

19           The first is the motion, um, for a bill of

20   particulars.      No adequate showing has been made to

21   warrant the issuance of a bill of particulars and that

22   motion is denied without hearing, with one exception.                  I

23   want to know, from the government, who the government

24   contends are the co-conspirators, charged or uncharged,

25   in the drug conspiracy and in the money-laundering
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 4 of 46

                                                                       4




 1   conspiracy?      Those are the two overlapping conspiracies

 2   alleged here, isn't that right?

 3                 MS. WAGNER:     That's correct, your Honor.         And

 4   the government actually filed a letter under seal

 5   earlier in the case, around the time we did automatic

 6   discovery, that was sent to defendants that listed

 7   the indicted and -- well, unindicted co-conspirators in

 8   that -- in those two counts.           So I think that that's on

 9   the record.      I'd be happy to have my assistant go down

10   and grab a copy of that if you'd like.              But we have put

11   it on the record.

12                 THE COURT:     Actually I would like, because I

13   haven't focused on it, and for, um, the necessity of

14   Petruzziello and Campaglia rulings, I'd like to know how

15   we're going to start here.

16           You should understand that, um, I take the

17   evidentiary rulings in a conspiracy case very seriously

18   and if I have admitted in evidence, um, communications

19   from a person who -- and this is a finding by the judge,

20   not -- it's not a directed verdict, who at the close of

21   the government's case I don't find, by a fair

22   preponderance of the evidence, is a co-conspirator, I

23   must strike that evidence out.

24           Now if that's any more than completely peripheral,

25   it becomes a very serious matter indeed because my
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 5 of 46

                                                                       5




 1   experience has been that you do not unring the bell with

 2   a jury.     I make those statements not critical of anyone,

 3   just that you must be very careful when introducing

 4   co-conspirator hearsay, because I try to police that in

 5   a fair and careful manner.

 6           All right.     So that's the order on the bill of

 7   particulars.

 8           Then there's more than one motion, but motions

 9   directed to wiretap evidence, do I understand from the

10   government that the government does intend to use

11   wiretap evidence in this case?

12                 MS. WAGNER:     We do, your Honor.

13                 THE COURT:     Against both defendants?

14                 MS. WAGNER:     Yes, your Honor.

15                 THE COURT:     All right.      Those motions are

16   denied.

17           What gives rise to these motions, I have to say,

18   is an unfortunate predilection about which I have

19   already complained to the United States Attorney and

20   indeed all his predecessors, since they've been asking

21   us for our views of law enforcement agents, that when

22   they seek a wiretap, to list every possible name

23   including -- and I don't say in this case, but I can

24   remember cases where they're listing people "last name

25   unknown," "first name unknown," and then they're seeking
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 6 of 46

                                                                        6




 1   to have a judicial determination as probable cause to

 2   believe that that person's committing a crime.                That is

 3   an extremely unfortunate approach on the part of law

 4   enforcement.

 5           When a wiretap is sought, what should be done is

 6   to list only the individuals in good faith whom the

 7   Assistant United States Attorney -- this shouldn't be

 8   surrendered to the law enforcement agencies, who the

 9   Assistant United States Attorney believes there is

10   probable cause to believe that are committing the, um,

11   crimes which would give rise to permission for a

12   wiretap.

13           Indeed having read these motions -- I was not the

14   issuing magistrate, it was Judge Mastroianni, but his

15   practice is identical to mine, and I reviewed my own

16   practices and I will tell you that in the last four

17   years there have been only two wiretaps that I've issued

18   without modification, all because the government

19   always -- not always, in two instances they did not, but

20   in every other instance where I've issued a wiretap I've

21   narrowed it because they've asked for a judicial finding

22   that there is then probable cause to believe that the

23   person is committing the crimes that give rise to the

24   wiretap.     I don't do it and I see, in this case, that

25   Judge Mastroianni didn't do it.
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 7 of 46

                                                                        7




 1            Now having said all that, and it needs to be said,

 2   it makes no difference here because he -- the warrant is

 3   amply supported for the wiretap that was issued, and

 4   once the wiretap is issued, the conduct of the officers

 5   here is, um, in my judgment under the controlling cases,

 6   is, um, not to be -- well it can be impugned, but it's

 7   perfectly appropriate here because of course the wiretap

 8   is a discovery device and what was discovered on the

 9   wiretap leads to further inquiry and the like.                So the

10   motion's denied -- those motions are denied.

11            Now that leaves us to the two motions that are of

12   major significance here.          And the first motion that I

13   want to entertain and I'm eager for argument on is the

14   motion having to do with the statements by Nia Moore-

15   Bush.    And so let me ask again, because we need to

16   narrow what we're dealing with here.

17            Do you seek to introduce those statements in the

18   trial?

19                 MS. WAGNER:     We would, your Honor.

20                 THE COURT:     And I take it that none of those

21   statements are admissible against, um, Daphne Moore?

22                 MS. WAGNER:     That's correct, your Honor, and

23   we would fashion them in such a way that they wouldn't

24   run into any Bruton issues.

25                 THE COURT:     You're anticipating me and I
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 8 of 46

                                                                           8




 1   appreciate it.       That means -- having dealt with Bruton

 2   issues in the past, there will obviously be no reference

 3   to her, Daphne Moore, nor will there be any reference to

 4   Jane Doe or some substitute for her, nor will there be

 5   any reasonable innuendo that a third -- well, Moore-Bush

 6   speaks of other people, but -- and other people, a

 7   number of whom are alleged co-conspirators.               But I will

 8   be very careful that there be no reference, even by

 9   inference, to Daphne Moore, and the government should so

10   understand it.

11                 MS. WAGNER:     Understood, your Honor.

12                 THE COURT:     All right.

13           So, Mr. O'Connor, my next question to you is I --

14   let me tell you where I am in my analysis here.

15           I had read all the papers as is my want.              The

16   actual transcript of the interview accompanied by a CD

17   was not received by me really until this morning.                   Again

18   I'm not being critical of anyone, but I'm not going to

19   make any determination today because voluntariness is at

20   issue and I can see that my duty is not only to read the

21   transcript but to listen to the actual inflections and

22   the voices of the people on this CD.             So assume that I'm

23   going to do that.

24                 MR. O'CONNOR:      Yes, your Honor.

25                 THE COURT:     If I do that, I have to say I
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 9 of 46

                                                                         9




 1   don't see the need for an evidentiary hearing.                I'm

 2   prepared on the law because your memorandum and

 3   affidavit certainly alerted me to it.             But I ask you,

 4   are you pressing for an evidentiary hearing beyond the

 5   data that I have before me?

 6                 MR. O'CONNOR:      Your Honor, I think it would be

 7   appropriate because, um, some of the issues that we

 8   raise in our brief -- perhaps some of the more central

 9   issues that we raise in our brief, have to do with the

10   unrecorded portion of what happened that day, um, and

11   what's reflected in the police report, not necessarily

12   what's reflected in the recording or the transcription

13   of the recording that I know has been submitted to the

14   court.

15                 THE COURT:     All right.      And what -- because

16   while it is the government's burden of proof on

17   voluntariness, from what sources do you want to

18   introduce evidence?        Whom do you want to call?          Whom do

19   you want to have called?

20                 MR. O'CONNOR:      Well that's a tough question,

21   Judge, because it is their burden and I don't

22   necessarily want to, um, assist them in meeting the

23   challenge, but I think it's pretty well laid out in my

24   brief.    The real issue is, um, the circumstances around

25   the waiver in the first place.
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 10 of 46

                                                                         10




 1                 THE COURT:      No, no, if we're going to argue it

 2    and I give you an evidentiary hearing, we'll argue it

 3    then.    But if you don't mind, let's go back to

 4    Ms. Wagner.

 5            While I'm certainly going to do what I just said I

 6    was going to do, isn't the better part of value for you

 7    to put on the evidence to persuade me, recognizing that

 8    I will have read and listened to all of this, such other

 9    evidence as you may wish to call to establish what -- I

10    know what your position is.          I don't need one.       I'm

11    thinking the better part of value is to have one.

12                 MS. WAGNER:      Your Honor, the government would

13    be happy to produce Special Agent Meehan, he was

14    unavailable today, otherwise I would have had him in the

15    court just in case.        He's out of state.       But we would be

16    happy to bring him on and essentially go over -- what

17    the government would elicit from him would be

18    essentially what is in their investigation that you

19    would have had or will have the opportunity to read --

20                 THE COURT:      I see I have police reports, but

21    that's not the same thing as the recorded -- I wasn't

22    saying I'm accepting police reports for evidentiary

23    weight -- I don't fault you in giving them to me, but

24    you need a witness for that.          So what you're saying is

25    you'll produce such a witness?
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 11 of 46

                                                                        11




 1                 MS. WAGNER:      Essentially that's what I was

 2    saying, was that the expected testimony would be

 3    consistent with the police report that you have there.

 4    Additional details that the agent would be able to offer

 5    with respect to some allegations that the defendant has

 6    made with respect to availability of her --

 7                 THE COURT:      I'm of a mind to give an

 8    evidentiary hearing and I'm of a mind to do it in

 9    Boston.    I mean -- I mean I'll be out here for the

10    trial.    I have other cases.        I mean you know this, it's

11    no surprise, each time I come, that's a day.               So let's

12    see if we can't -- the Clerk will suggest a time in

13    Boston where we -- where I will have read and listened

14    to what I said I would, we'll then receive evidence and

15    have argument on that motion.

16                 (Pause.)

17                 THE COURT:      How about 9:00 next Thursday, the

18    16th?

19                 MS. WAGNER:      That would be fine, your Honor.

20                 THE COURT:      And Mr. O'Connor?

21                 MR. O'CONNOR:      Yes, your Honor, that's fine.

22                 THE COURT:      All right.     And Ms. Moore-Bush has

23    every right to be present and so we're going to have to

24    see to that.      Very well, we'll schedule in Boston for

25    that time.     So that brings us -- but I won't entertain
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 12 of 46

                                                                          12




 1    any further argument on that.

 2           So that brings us to the pole-camera motion and

 3    I've indicated that it's serious.            What does -- does the

 4    government intend to use pole-camera evidence?

 5                 MS. BURKART:      Yes, we do, your Honor.

 6                 THE COURT:      As against both defendants?

 7                 MS. BURKART:      That is correct.

 8                 THE COURT:      All right.     I think there are

 9    significant issues that, um, appertain to such evidence

10    and on this it's the government's -- it's the defense's

11    burden, I would think, to, um, ground a suppression

12    motion and so I will hear defense counsel.

13           Who wants to start?        This is not openended.          You

14    will understand that I have read your briefs, that's why

15    I think it's a significant motion.            I've read what I

16    think are the significant Supreme Court and First

17    Amendment cases.       This is an evolving area of the law.

18                 MS. THOMPSON:      I agree.

19                 THE COURT:      So being succinct, I'm eager to

20    hear your argument.

21           Ms. Thompson.

22                 MS. THOMPSON:      If you -- you're not inclined

23    to have an evidentiary hearing, I take it then?

24                 THE COURT:      No, I don't what -- what's an

25    evidentiary hearing going to give me?
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 13 of 46

                                                                        13




 1                 MS. THOMPSON:      Well, first of all, the

 2    information that we have about exactly how these cameras

 3    work, what kind of cameras they were, how they got to be

 4    where they are, those are not issues that are clear in

 5    the discovery, and when I was doing my research on this

 6    matter I did read, um, Judge Sorokin's --

 7                 THE COURT:      Indeed.

 8                 MS. THOMPSON:      His opinion.

 9                 THE COURT:      As have I.

10                 MS. THOMPSON:      And I noticed that there was a

11    substantial amount of information in that opinion about

12    the kinds of cameras that were used.            So that I think

13    that the record of the kinds of cameras, the kinds of,

14    um, if there was any audio, how they are controlled,

15    where they are controlled from, I think those are all

16    important issues.

17                 THE COURT:      Well --

18                 MS. THOMPSON:      In this case.

19                 THE COURT:      Well maybe I'm -- and perhaps I

20    am, Ms. Thompson, but maybe I'm a little too simplistic,

21    but let me set out the parameters, and the government

22    should correct me as to any of any of these to the

23    extent they're factual matters.

24           It seems to me that the erection of this pole

25    camera involved no trespass on Ms. Moore's property, um,
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 14 of 46

                                                                         14




 1    that the cameras, um, or camera was able to make real-

 2    time recordings and could be operable from a remote site

 3    off the property, and had the capacity to zoom in.                That

 4    this was indeed, um, continuous coverage, at least

 5    continuous coverage for portions of the surveillance,

 6    and was not simply a still photo taken periodically.

 7           Well let me turn to the government and say are all

 8    those assumptions in fact the case?            Ms. Barsky.

 9                 MS. BURKART:      Yes, that's accurate, your

10    Honor, there's no trespass, the utility pole is across

11    the street.     The affidavit, that is quoted by both the

12    defendants and the government, does lay out that in

13    real-time it was possible for agents to zoom and that it

14    was continuous coverage for approximately 8 months.

15                 THE COURT:      That's right.      But let me press.

16    Did you zoom, are we going to see zoom pictures if I let

17    this in?

18                 MS. BURKART:      Your Honor there have been

19    produced in discovery, to the defendants, the images

20    that were taken from the pole camera and they do show

21    that when, um -- so I don't think that there is a

22    factual dispute about it, that when it is in the

23    unzoomed view it is Ms. Moore's driveway and a portion

24    of the side of her house and that it is possible to zoom

25    in and see things like license plate numbers and other
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 15 of 46

                                                                        15




 1    sort of information from that view, and both of those

 2    images have been produced in discovery and the

 3    government would expect to be using them at trial.

 4    There is no audio, your Honor.

 5                 THE COURT:      All right, I'm -- I'm going to

 6    accept all those things factually and I don't see the

 7    need for any more detailed recitation.

 8           Ms. Thompson, I'll hear you.

 9                 MS. THOMPSON:      Thank you, your Honor.

10           We agree with the Court that this is an evolving

11    area of, um, case law and, as the Court knows, we've

12    relied heavily on the Carpenter case, which I know is

13    not about a cameraman on an utility pole, but it does

14    expand the, um, expectation of privacy to documents that

15    are in the, um, control of third parties, that is there

16    are new privacy expectations, I think, that arise in the

17    Carpenter case, and in Wurie and Riley and Jones and the

18    cases that we have cited.

19           So what we have here is a situation where

20    unlike -- and I know that the, um, the cases -- some

21    cases that have dealt with this have said that we live

22    in an age of, um, surveillance cameras at businesses and

23    places like that.

24                 THE COURT:      But this is not a security camera.

25                 MS. THOMPSON:      Absolutely not, it's not a
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 16 of 46

                                                                          16




 1    security camera, it's not a camera that a neighbor put

 2    up, this is the government.          This is the government

 3    deciding to have a continuous coverage, which they can

 4    continually search, that is, um -- because they have

 5    this -- and I don't know how the search -- how to search

 6    this camera, the film, once it's been taken, but I'm

 7    assuming it's digitally searchable and that the

 8    government can go back and search again and again over

 9    this 8-month period, and that that 8-month period is,

10    um, covering -- I don't know how much time they actually

11    spent zooming in and zooming out, we would know that

12    from a -- we could find that out.            But that it's the

13    kind of situation where I don't think the average person

14    -- I know that certainly I would not expect you, Judge,

15    or me to consent to having someone search, um, videotape

16    the front of my house or the side of it.

17                 THE COURT:      Well, look, you're calling it a

18    "search."     Both of our houses, um -- and I haven't

19    checked, Ms. Thompson, but both of our houses, I would

20    imagine, are on Zillow and they're on Google Earth and

21    there are pictures taken at different times.               One of

22    mine has someone out in the yard.            Not that I check all

23    the time.     But the picture of the house is there.

24                 MS. THOMPSON:      Is it on Zillow?

25                 THE COURT:      I will admit mine is, um, and I'm
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 17 of 46

                                                                        17




 1    not selling.

 2                 (Laughter.)

 3                 MS. THOMPSON:      Well I don't know because I

 4    haven't looked for mine.         But I know that although

 5    Zillow is an enormous organization or business, it's not

 6    the government, and so while we might expect that

 7    Zillow, or Google Earth, will take a look at us every

 8    once in a while, we don't expect them to just focus on

 9    our home, and who comes and who goes and what time they

10    come and what time they go, and who comes with them and

11    who goes with them, and what time Ms. Moore goes to work

12    and what time Nia Moore-Bush leaves the house and who

13    she leaves with and what her children do, and who comes

14    to pick up the children and who brings the children

15    home.    This is an extremely, um, it becomes extremely

16    personal as it goes from day to day to day for an 8

17    month period of time.        And one of the things that makes

18    it so personal, it's this permanent record, and it can

19    be searched over and over again by the government.

20            There's no reason to think that they are

21    necessarily through searching this, um, video feed for

22    what Ms. Moore is doing, but I think that the ability of

23    the government to see what you are doing, when you are

24    leaving your house, who is coming to your house, what

25    time you are leaving, what time you are coming back, is
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 18 of 46

                                                                         18




 1    really pretty -- an invidious invasion of privacy.                They

 2    may not -- they may say that they don't want to use all

 3    of that, but the fact of the matter is they have the

 4    ability to use all of that.

 5                 THE COURT:      But surely you've, I'm sure,

 6    defended cases and I have presided over cases where on

 7    mere suspicion there have been stakeouts, for

 8    instance -- I don't recall one of 8 months, but I had a

 9    drug case, and I use it in teaching evidence, where

10    there was -- and it just comes to mind, where there was

11    a stakeout of a fellow by the name of Patrick Cole, um,

12    in one of my cases, and no opinion was ever written on

13    it, and I just recall the facts of the case, a physical

14    stakeout, um, a police officer in plain clothes located

15    across the street, and what he was doing is just that,

16    he was watching when Mr. Cole -- and he was living with

17    a young woman, and when the young woman came and went,

18    that's what they were doing.

19           Now that was before Carpenter and before cell

20    phones -- if one can imagine that civilization in fact

21    existed before cell phones, but law enforcement did its

22    work and there was no challenge at all, that I recall,

23    and everyone thought "Well, that's fine police work that

24    they are in fact scouting out those premises."               I have

25    no -- and I still have no problem with that, law
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 19 of 46

                                                                           19




 1    enforcement has been doing that for decades.               I take it

 2    your argument is the pervasiveness of the pole camera

 3    for 8 months, a pole camera that will do what Ms. Barsky

 4    forthrightly explains it will do, it can zoom in and the

 5    like.

 6                 MS. THOMPSON:      Right, it's that 8-month period

 7    of time, because certainly when you read Carpenter and

 8    the cases that precede it, you understand how convenient

 9    it is for the government to stick a pole camera up -- to

10    stick a camera on a utility pole and just have it run,

11    and that saves manpower and person-power, however you

12    want to deal with it.        And of course I don't know if in

13    the Patrick Cole case that person was sitting there in a

14    car with a camera.       And if that person was sitting --

15    the law enforcement officer was sitting there with a

16    camera, that might have raised a different issue for the

17    court.    But it was --

18                 THE COURT:      Well let me ask you this.            There

19    must be some period of time, without getting a warrant,

20    that they can surveill suspicious premises?              I mean

21    won't you concede that?

22                 MS. THOMPSON:      Well, Judge, you know me well

23    and I don't concede things very easily, but I do agree

24    that the period of time in which somebody could do that

25    without a warrant might be the period of time that
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 20 of 46

                                                                           20




 1    somebody would be able to stand there with a camera and

 2    take the pictures or sit in a car and take the pictures.

 3    But we all know that that's not going to happen for 8

 4    months.

 5                 THE COURT:      No, but the reason I ask that

 6    question, and I will ask it of the government, and

 7    whether or not we need an evidentiary hearing?               Since

 8    it's -- the government agrees it was operative for 8

 9    months.    It might be worthwhile knowing when the photos

10    of evidentiary value originated, in other words were

11    they in the first week, month, et cetera, in the 7th

12    month and the like?        Do I have some line-drawing to do

13    here?

14                 MS. THOMPSON:      I think, um, from what I can

15    tell by the discovery is that the, um, the camera had

16    been up mid May, June, July, August, September, October,

17    and I think it was October and later that they

18    started -- that the photographs that are -- that the

19    government intends to use.

20                 THE COURT:      That the ones of evidentiary value

21    appear to be late in the --

22                 MS. THOMPSON:      Very late.      So there was a long

23    period of time.      And I can tell you, I did not provide a

24    huge hard drive, because I'm not going to look at all of

25    those pictures.      I don't know whether there were --
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 21 of 46

                                                                           21




 1                 THE COURT:      No, I -- it's a proper question

 2    for the government and I will put it to them.

 3                 MS. THOMPSON:      -- ambulances that came or --

 4                 THE COURT:      So as I -- and this does not, in

 5    any way, shortchange your argument, you're in sort of

 6    the 1L best-case approach, but Carpenter is what you're

 7    really pinning your hat on, and you, um, point out that

 8    Carpenter is the most recent case and, um, is most

 9    persuasive for your point?

10                 MS. THOMPSON:      I think Carpenter is

11    persuasive.     I know that there are courts that have

12    rejected this argument on Carpenter, there are courts

13    that have accepted it, and that a lot of it hinges on,

14    oddly enough, the location of the property.              And so this

15    property, 120 Hadley Street, is located in a quiet

16    residential area.       And of course everyone suggests,

17    "Well, the neighbors can walk up and down there and see

18    what's going on," and all of that, and that's what you

19    expect in your neighborhood, you expect your neighbors

20    to know what's going on in the neighborhood.               But you

21    don't expect them to be taking real-time videos of

22    everything that goes on at your house.

23           So this is qualitatively quite different than

24    having your neighbor snap a shot of you in your house or

25    by Google Maps or Zillow, this is a record that is a,
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 22 of 46

                                                                        22




 1    um, permanent record of what went on at your house for 8

 2    months.    And I think that that, um -- that Carpenter

 3    will -- I think that will be addressed again in the

 4    future.    I think that 8 months is an incredibly long

 5    period of time to have a camera in place.

 6           I haven't -- of course there are other things I

 7    expect to address the Court about with regard to long

 8    periods of time and searches, but I do think that when

 9    you have a recording which you can search, that you have

10    created a search situation, and that a court would be

11    inclined perhaps to say, "Well, you've shown me probable

12    cause to think that on Thursday and Friday of every

13    other week people come around, so I can give you two

14    weeks or I can give you Thursday and Friday for two

15    weeks."    But this is just a free-for-all, this is just

16    anything you want all of the time for 8 months.

17           And I think that the Fourth Amendment -- when I

18    look at the cases that have dealt with Carpenter and the

19    pole-camera issue, what I see is -- I don't suspect -- I

20    know this, I expect -- I expect privacy at my house, and

21    so I could put up a sign in the yard that says "Don't

22    come on my sidewalk," but you could still take a picture

23    of my house.      I could, um --

24                 THE COURT:      Well, you don't need a sign

25    because anyone can do that.          For one thing, if I
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 23 of 46

                                                                          23




 1    understand my property law, they can walk on the

 2    sidewalk because it's an easement -- at least the

 3    sidewalk in front of my house is an easement of the

 4    town.    We need children to walk on the sidewalk to get

 5    to school and the like.         And I can't stop people from

 6    taking pictures of the house.          And for a Fourth

 7    Amendment analysis, I don't have an expectation that I

 8    can stop them.

 9                 MS. THOMPSON:      Judge, I have a sidewalk that

10    leads from the public sidewalk up to my house.

11                 THE COURT:      Oh, I see what you mean.

12                 MS. THOMPSON:      And I could put a sign there

13    saying "You can walk on that sidewalk, but not this one.

14    Don't come up here."

15                 THE COURT:      You could because --

16                 MS. THOMPSON:      I could build a huge fence in

17    front of my house.       I could put bushes in front of my

18    house.    But people aren't really expected to do that,

19    their home is their place of privacy.             And so you're not

20    expected to have to build a wall around your house,

21    people can't even afford that.

22                 THE COURT:      The language of the Founders is

23    still good today, everything is what is reasonable in

24    our society.

25             I think I understand your argument.           It's well-
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 24 of 46

                                                                          24




 1    briefed.

 2           Mr. O'Connor, you join in this argument because

 3    the evidence would come in against your client as well.

 4    Do you have anything to add?

 5                 MR. O'CONNOR:      Perhaps, your Honor, and I

 6    don't know if it would be helpful, but I'd like to add a

 7    few thoughts.

 8                 THE COURT:      I'll be happy to hear you.

 9                 MR. O'CONNOR:      So first with regard to, um,

10    you know the comparison between security cameras and a

11    pole camera, I think there's a couple of distinctions.

12    One, security cameras are often visible.              Part of the

13    purpose sometimes of a security camera is to let people

14    know that they're under surveillance so that they don't

15    do anything --

16                 THE COURT:      I hear your -- you're arguing here

17    now to the choir, it's the government who has cited some

18    security camera cases.        I don't think security cameras

19    are the situation we have here.           But it's not so much

20    whether they're visible or invisible, a security camera

21    is in position to provide security generally, that's why

22    they're there, but here the government is targeting this

23    premise, these premises, and evidently -- and they're

24    certainly not going to argue to the contrary, because

25    they believe there is suspicious activity of the people
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 25 of 46

                                                                            25




 1    coming and going from these premises, without probable

 2    cause, and that's where we start.            So the security

 3    camera cases don't seem to this court to be apt.

 4           I have a hard time saying it's a "search" because

 5    of course it's outside the close, it's on the public

 6    area, it's across the street.          If you flew a drone up to

 7    the second-story window or something, that would be a

 8    different case, but that's not our case.

 9           But go ahead.

10                 MR. O'CONNOR:      Yeah, so I do see what your

11    Honor is saying, but I think the larger point that I was

12    making is that with security cameras, knowing where they

13    are, then with a limited purpose, you can preserve your

14    -- or protect your own privacy by making choices about

15    what actions you do.        You don't have to be in the

16    parking lot of the 7-11.         Here they had no choice, this

17    is where they live.        This is the place that our Founders

18    also recognized was our place of retreat, our place of

19    peace, the place where we should expect to be free from

20    the exercise of the arbitrary power of the government.

21           And so we now have a situation where the

22    government can erect a discreet -- a hidden camera that

23    has functions that are probably far beyond what a

24    security camera does.        This thing can be targeted

25    clearly, at least at a minimum it can be zoomed.                  I
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 26 of 46

                                                                          26




 1    don't know if it has the capacity to pan or not, we

 2    don't know that, but it can zoom in and it can zoom in

 3    to a relatively high magnification.            Again we don't know

 4    to what extent it can zoom in for purposes of

 5    magnification.      I don't know whether it has the capacity

 6    to zoom in so tight on the front windows that now they

 7    can see what's happening in the living room.               But it

 8    seems that --

 9                 THE COURT:      I'm assuming "No," based upon what

10    the record is and how Ms. Barsky answered my question,

11    that they can't do that.         They can zoom in to see

12    license plates and at about that level of magnification.

13    But I don't -- there's no evidence here that they could

14    see the interior of one's home.

15             Correct, Ms. Barsky?

16                 MS. BURKART:      It's "Burkart," your Honor.

17                 THE COURT:      Ms. Burkart.      Please forgive me.

18    I do apologize, Ms. Burkart.          And I thank you for the

19    correction.     But substantively the answer's "No," you

20    can't see inside?

21                 MS. BURKART:      That's absolutely correct, your

22    Honor.

23                 THE COURT:      All right.

24                 MR. O'CONNOR:      So the point that your Honor

25    makes about zooming in to look at license plates, boxes
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 27 of 46

                                                                          27




 1    are frequently left at our mail boxes.             Somebody

 2    conducting surveillance, traditional surveillance, would

 3    have to figure out a way to get up to that box to see

 4    what the return address is, to see who you're leaving it

 5    for the mail person or --

 6                 THE COURT:      I don't know as they can see

 7    return addresses, but they might see that it's a Prime

 8    box, for instance.       But someone with binoculars can do

 9    that.

10                 MR. O'CONNOR:      Perhaps, your Honor, but not

11    every single day for every single box that would be left

12    there for every single license plates that comes and

13    goes for 8 months.       These are the things of life.            These

14    are associations.       The people who may come by to meet

15    with us, they could be liaisons, they could be trysts,

16    they could be things that would otherwise be genuinely

17    absent from spot surveillance or surveillance down the

18    street.    And I would go further to say that in a

19    residence like Ms. Moore had -- and this is a quiet

20    suburban neighborhood, if there was a couple of people

21    sitting there eating ham sandwiches and drinking coffee

22    and sitting around with binoculars, again she would have

23    the capacity to protect her freedom, and I think that

24    that is lost here.

25            And I would say with regard to where Carpenter
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 28 of 46

                                                                             28




 1    appears to be going, and your Honor's comments about

 2    Zillow or Google Earth, you know I moved recently, so I

 3    have an experience with Zillow.           You actually have the

 4    capacity to go on Zillow, claim ownership of the home,

 5    and take the photographs -- for example of the interior

 6    of your house, off of Zillow.          So you have some control

 7    of that.

 8                 THE COURT:      Well again it's all very well to

 9    use analogies in order to understand what we're talking

10    about.     No one's talking about interior photographs and

11    the like and nor was I suggesting that.

12                 MR. O'CONNOR:      But what I'm saying, your

13    Honor, is, you know, there's an expectation of privacy

14    that comes along with that capacity.            This is a

15    collector of data and information --

16                 THE COURT:      But of course, just as you're

17    arguing, but that's the interior of your home.               They're

18    not looking in the interior here.

19                 MR. O'CONNOR:      Right, and what's left is --

20    there is something left though, your Honor, there's left

21    a picture of the exterior of my home taken in an

22    instant, it's one moment in time.            My old house, the

23    Google photograph from above the earth had the old

24    above-ground pool that was taken down for years.                  So

25    these are moments in time, they're snapshots, they don't
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 29 of 46

                                                                           29




 1    contain the same data and information.

 2           And I think that what Carpenter's recognizing is

 3    that, as surveillance goes from a couple of detectives

 4    in a car using binoculars, when they can do it, to this

 5    technology that's ubiquitous that gathers so much and

 6    has the capacity to gather so much evidence, that if we

 7    don't do something to cabin the government's use of it,

 8    we lose our freedoms entirely, and our perception of --

 9                 THE COURT:      Judge Sorokin wrote, very

10    carefully, and I hold him in enormous high regard, that

11    he was bound by the First Circuit's precedent in Boch.

12                 MR. O'CONNOR:      In Boch or Bucci, your Honor?

13                 THE COURT:      Bucci.     I'm sorry.

14                 MR. O'CONNOR:      Your Honor, I think because

15    Carpenter post-dates it and so --

16                 THE COURT:      It does.

17                 MR. O'CONNOR:      And so the Supreme Court's

18    recognizing that.       You know the First Circuit at that

19    point in time is following Supreme Court precedent that

20    talks about a reasonable expectation of privacy as it's

21    evolved from --

22                 THE COURT:      You answered my question.            And so

23    in order to -- I'm going to -- if I go your way, like

24    you're depending on Carpenter, I'm depending on

25    Carpenter, because otherwise I'm bound by Bucci.                  Right?
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 30 of 46

                                                                        30




 1                 MR. O'CONNOR:      Yes.

 2                 THE COURT:      Thank you.

 3           All right, Ms. Burkart.          And again my apologies, I

 4    do -- I do try to get people's names straight.

 5           Would you answer the factual question, which was a

 6    supposition on Ms. Thompson's part, that the evidence

 7    you seek to produce comes in months when, 7 and 8?

 8                 MS. BURKART:      Your Honor, I'm not actually

 9    certain particularly what photos we're going to use in

10    this stage in the case.         If --

11                 THE COURT:      But that would tend toward an

12    evidentiary hearing.        What can you tell me on that?

13                 MS. BURKART:      I don't think so, your Honor,

14    because I think that the facts that are undisputed and

15    the case law that is undisputed makes it clear that the

16    government should be able to use images from any point

17    during that time.       Bucci was an 8-month period of time.

18    And I believe that Judge Sorokin's analysis is correct,

19    both pre and post Carpenter, and is controlling.

20                 THE COURT:      Why is it correct post Carpenter?

21    I mean they're dependent on Carpenter.             And I think --

22                 MS. BURKART:      Absolutely, your Honor.

23                 THE COURT:      And I think, analytically, rightly

24    so, whether that works or not is yet to be seen.

25                 MS. BURKART:      Carpenter dealt with a very
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 31 of 46

                                                                              31




 1    narrow -- it had a very narrow holding and it dealt with

 2    a very different type of technology.            So certainly I

 3    think there's no dispute among the parties that our

 4    world has changed quite a bit in recent years in terms

 5    of how technology works and what is captured and that

 6    certainly has some reasonableness -- I'm sorry, some

 7    Fourth Amendment considerations.           But the threshold

 8    issue here is not changed by Carpenter because it is

 9    what is reasonable?        Is this a search?       What is a

10    reasonable expectation of privacy?            Carpenter does not

11    change what is reasonable about your expectation of

12    privacy in the exterior of your home.

13           Carpenter said very clearly that they were making

14    a narrow holding about cellular information, location

15    information that was historical, um, they were very

16    specific about it, and I think for good reason.                   The

17    Carpenter court talked about the evolution of that

18    technology and how historical cell-site information has

19    gotten more and more precise, and they said to the point

20    where at this stage they view that the data that's

21    available through historical cell-sight information to

22    be much like a tracker, that you could give, for a long

23    period of time, very detailed encyclopedic information

24    about where someone went, and that that could extend

25    into interiors of spaces, that that could show
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 32 of 46

                                                                        32




 1    information about, um, which places of worship they went

 2    to, their travels, and they were very concerned with

 3    that level of intrusion, a tracker-like device on

 4    someone for an extended period of time.             And they

 5    actually went so far as to, you know, say it's not --

 6    it's any period of time, it's, you know, beyond 7 days

 7    was the issue in front of them on that.             Why didn't they

 8    even need their holdings to say beyond the 6-day period

 9    of time?    They thought that the threshold had been

10    crossed.    But they were very clear in Carpenter that

11    that was the technology that they were talking about,

12    that it was that increased ability to track people that

13    they were concerned about.

14            And there had been a number of cases since

15    Carpenter that have sought to apply the holding of

16    Carpenter to a different set of technology, a different

17    set of, um -- a different situation, and the courts have

18    rejected that, um, pretty routinely.            And in every case

19    that I'm aware of in the pole-camera setting, the courts

20    have rejected that.        There is no post-Carpenter case

21    discussing pole-camera technology.

22            Vargas, which was the case that was discussed by

23    Judge Sorokin, it was raised by the defendants, was

24    2014.    I did not find any, nor did I see in the

25    defendant's briefs any -- and they're welcome to correct
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 33 of 46

                                                                        33




 1    me if I'm wrong, but I've seen no extension of the

 2    Carpenter decision to pole-camera data.             I think that's

 3    because pole cameras are really not the type of thing

 4    that they were concerned about in Carpenter, it's fairly

 5    old-school.     Whether it can zoom or not?           It's a type of

 6    surveillance, a technique that law enforcement has been

 7    using for a long period of time.

 8           It would be a very significant and I think an

 9    unwarranted extension of Carpenter to take the idea that

10    Carpenter embraced -- you know, privacy rights are

11    something that we have to consider more carefully in the

12    area of new technology, and extend that to pole cameras,

13    which have been used by law enforcement for a very long

14    period of time.

15           And so I think the holding in Bucci is

16    controlling.      I think, um, Judge Sorokin's very careful

17    analysis shows that he was quite sympathetic to the view

18    that this emerging technology is something that could be

19    of concern later, but he said very clearly Bucci

20    controls here, and I don't think Carpenter changes that.

21           I think as a threshold issue we continue to have

22    is this a reasonable expectation of privacy?               It's not a

23    search if there's not a violation of the reasonable

24    expectation of privacy.         Objectively Bucci controls.

25    They have not shown that.         Subjectively none of the
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 34 of 46

                                                                        34




 1    defendants has put forward any type of affidavit or any

 2    type of information that suggests that subjectively they

 3    have demonstrated an expectation of privacy, again in

 4    that exterior of the home.          Certainly some of this

 5    discussion has talked about the sanctity of the home,

 6    that's a serious Fourth Amendment concern, but there's

 7    no suggestion here that we have invaded that.

 8           And one can imagine that if the technology were to

 9    become, you know, very significant, we were able to look

10    inside homes and things like that, then those images, I

11    would expect, would be the exact images the defendants

12    would bring forward and say "This is a violation," but

13    we don't see that here.         We see the driveway and people

14    coming and going from the driveway, the license plates,

15    and sometimes you can see the drivers.

16           If there were a box or a series of boxes, your

17    Honor, I would argue we could get that under mail cover,

18    but that might be sort of an area that maybe we should

19    take an evidentiary hearing, maybe we should look more

20    closely.    Is this some type of new technology that is

21    really raising new concerns?          We don't have that here.

22    What we have is a failure to meet the threshold of a

23    reasonable expectation of privacy, both objectively and

24    subjectively, and nothing in Carpenter that overrules

25    the holding in Bucci.
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 35 of 46

                                                                            35




 1                 THE COURT:      Don't think I'm going here, but

 2    let me just put it to you.

 3           If I allowed this motion, in whole or in part, or

 4    allowed it for a period of the 8 months, that affects

 5    your whole case, doesn't it?

 6                 MS. BURKART:      I think it's a significant

 7    impact, your Honor.        As you know I've -- I've recently

 8    joined the case team and am getting up to speed in terms

 9    of the facts.      I do think it's a threshold issue, though

10    that doesn't have to be decided right here, and I do

11    think it would be a line-drawing that's unwarranted

12    under current case law if we were to say, you know, "We

13    need to carve to this period of time or that period of

14    time, this is reasonable, this isn't reasonable."                 I

15    think the threshold issue under what is still good

16    jurisprudence --

17                 THE COURT:      I understand that's your --

18    believe me I understand your argument.             I'm thinking of

19    what may happen because you are the, um --

20           Do the wiretap warrants depend on it?

21                 MS. BURKART:      The wiretap warrants discuss the

22    pole cameras as part of discussing why it is necessary

23    to have the wiretaps.        So obviously one of the

24    exhaustion requirements --

25                 THE COURT:      So that the pole camera was not
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 36 of 46

                                                                           36




 1    sufficient?

 2                 MS. BURKART:      Precisely, your Honor.         And so

 3    that is actually the portion that's quoted here.                  And in

 4    some ways it cuts against the defendant's arguments that

 5    the pole camera is such a significant intrusion because

 6    what the defendant --

 7                 THE COURT:      Because the wiretap intrusion

 8    requires the exhaustion of other things that you might

 9    do.

10                 MS. BURKART:      Precisely, your Honor.         And it

11    shows how limited the data that one can really get from

12    a pole camera is.       And it's where, I think, for instance

13    the discussion of the one tree that partially obfuscates

14    the view of the pole camera actually cuts to the

15    government's position, is that, you know, this is on a

16    utility pole across the street.           And so when you're

17    taking the position of, you know, what is reasonable for

18    people to think is protected, what privacy interest is

19    society prepared to recognize as reasonable?               Knowing

20    that it was obscured in part by a tree is something that

21    actually shows that it was even less of an intrusion,

22    um, than it might be had there been a full clear view of

23    the entire exterior of the home.           Again it really goes

24    back to what objectively can one expect to be private

25    about the exterior of the home.
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 37 of 46

                                                                               37




 1                 THE COURT:      All right.     Thank you.     I'm going

 2    to take the matter under advisement.

 3           Since we're here together and since trial is in

 4    the fairly-immediate offing, let's cover those things

 5    which -- let's use this as a final pretrial conference

 6    and go over certain matters.

 7           The trial is starting on Monday, the 10th of June.

 8    The government will, by the 20th of May, if they have

 9    not already done so, make all those disclosures which

10    are required under Local Rule 116.            The government will,

11    by the 3rd of June, disclose its witness list.               The

12    defense will make the reciprocal disclosure by Wednesday

13    the 5th of June.       Any stipulations, motions in limine,

14    and the like, will be filed by Friday the 7th of June.

15           I propose -- well, let me ask a question.                  With

16    the case in its present posture, how long do you think

17    it will take to try this case -- without holding it to

18    you, either Ms. Wagner or Ms. Burkart?

19                 MS. WAGNER:      Your Honor, just to clarify, the

20    Court will be running or the trial will be running for

21    half days or until 1:00 or 2:00?

22                 THE COURT:      Yes.   I was sort of thinking maybe

23    9:30, but not going to lunch about 1:30, and maybe

24    calling that a day.

25                 MS. WAGNER:      So 9:30 to 1:30.       I think that
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 38 of 46

                                                                          38




 1    the government would be able to enter its case in chief

 2    well under -- between 2 weeks and 3 weeks, depending on

 3    cross-examination.

 4                 THE COURT:      It was 2 weeks the last time I

 5    asked, now it's up to 2 or 3 weeks?

 6                 MS. WAGNER:      Well it's 2 weeks, your Honor, we

 7    could do that, I'm just anticipating there might be

 8    extended cross-examination that the government can't

 9    anticipate.     So for our case, we certainly could get it

10    in by 2 weeks.

11                 THE COURT:      I find it hard to think that you

12    will in fact use up 2 weeks.

13           As a practical matter, Ms. Thompson, Mr. O'Connor,

14    you've tried these cases, how long do you really think

15    we're going to take on this?

16                 MS. THOMPSON:      Well, I have to say, Judge,

17    that, um -- before I address that, I wanted to address

18    the government's motion for a protective order.

19                 THE COURT:      Oh, I had not addressed that.

20                 MS. THOMPSON:      Which I have opposed.

21                 THE COURT:      Oh, I see that, I see you've

22    opposed it.     I'm not sure I really understand it.              I've

23    not entered any such protective order.

24                 MS. THOMPSON:      And I am not getting discovery

25    because of the motion for a protective order.
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 39 of 46

                                                                          39




 1                 THE COURT:      Well what discovery do you think

 2    you're entitled to that you're not getting?

 3                 MS. THOMPSON:      Well I'm not getting

 4    information about cooperating witnesses, um, which --

 5    the way I read the local rules, Judge, is if there was

 6    going to be a motion for a protective order that was to

 7    be filed during that 28-day period so that I would know

 8    where I was going to, um -- I can't specify what I'm not

 9    getting because the government hasn't said in their

10    motion what they're not going to give.

11                 THE COURT:      I'll rule promptly on that.

12           All right.      Let's, um -- Mr. O'Connor, do you want

13    to take a shot at the question I posed?

14                 MR. O'CONNOR:      Your Honor, I think that's

15    probably a pretty accurate description.

16                 THE COURT:      A couple of weeks?

17                 MR. O'CONNOR:      Yeah, I think so.        It could

18    possibly bleed into that third week.            I haven't tried a

19    case in front of your Honor, so I don't know how fast it

20    moves along.

21                 THE COURT:      Um, I hope I'm not terribly

22    idiosyncratic, I -- most -- more than anything else I

23    desire a fair and impartial trial, time is not that

24    important, it's just we need to make effective use of

25    the time.     That's why I ask.       It's a criminal case, I
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 40 of 46

                                                                        40




 1    can't hold people to time, and I do not.

 2             I'll impanel 14 jurors, that means the government

 3    has 7 peremptories, the defense has 11.             In a -- if both

 4    defendants go to trial, a multidefendant case, the

 5    objection of one is the objection of all, unless

 6    counsel, um, seek to take a different position and state

 7    the different position.         So it's not necessary for both

 8    to object.

 9             I'm open to questions about the conduct of the

10    trial.    And I will rule promptly on this protective

11    order issue.

12             Questions by the government?

13                 (Silence.)

14                 THE COURT:      Questions from the defense?

15                 MR. O'CONNOR:      None for Ms. Moore-Bush, your

16    Honor.

17                 MS. THOMPSON:      I have a matter in which I

18    would just like to briefly make a record, Judge, that is

19    on the wiretap, which has been denied without a hearing,

20    it is our position that Ms. Moore was intercepted at all

21    times without a warrant and without probable cause.

22    Every affidavit, um, says "We don't have probable cause

23    as to Ms. Daphne Moore."         Every application says "We

24    lack probable cause as to Daphne Moore."              She was

25    intercepted throughout the entire part of the wiretap.
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 41 of 46

                                                                        41




 1    And I think that Judge Mastroianni made it clear that

 2    her conversations were not expected to be relative to

 3    the -- to one of the specified offenses, and they were

 4    not pertinent, could not be expected to be pertinent to

 5    those.    And so I have a warrantless intercept as to

 6    Ms. Moore, her name was crossed out and her name

 7    thereafter was always put forward as someone as to whom

 8    they did not have probable cause on each of the three

 9    applications and each of the three affidavits.

10                 THE COURT:      Her rights are saved.

11                 MS. THOMPSON:      Thank you.

12             In addition, I have filed a motion for relief from

13    misjoinder.

14                 THE COURT:      Why is there misjoinder with the

15    case in its present posture?

16                 MS. THOMPSON:      Well Ms. Moore-Bush is charged

17    with firearms offenses.

18                 THE COURT:      I understand.

19                 MS. THOMPSON:      And Ms. Moore is not charged

20    with any firearm offenses.

21                 THE COURT:      I understand that.

22                 MS. THOMPSON:      And it's not clear from

23    anything that we see in the indictment whether money

24    laundering involves firearms offenses as well as

25    narcotics.     So --
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 42 of 46

                                                                        42




 1                 THE COURT:      I've -- the motion is denied.

 2    Your rights are saved.        We'll have a fair trial.

 3           All right.      Questions on the part of the

 4    government?

 5                 MS. WAGNER:      Yes, your Honor, I have not had a

 6    trial in front of your Honor before, so I just have a

 7    couple of small logistics questions.

 8                 THE COURT:      Go ahead.

 9                 MS. WAGNER:      The first is with respect to

10    openings and closings --

11                 THE COURT:      15 minutes a side.       Well if two

12    go, they both get 15 minutes, you get a half hour.

13    Closings, they get a half hour, you get an hour.

14                 MS. WAGNER:      With respect to chalks --

15                 THE COURT:      That's not an invitation to use

16    that time, that may be counterproductive, but it's your

17    case to try.

18                 MS. WAGNER:      Thank you, your Honor.

19           With respect to using chalks in openings, how does

20    the Court --

21                 THE COURT:      I expect you to have shown them to

22    the other side --

23                 MS. WAGNER:      Of course, your Honor.

24                 THE COURT:      -- and I'll entertain objections

25    prior to the opening, but they're perfectly fine, if
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 43 of 46

                                                                        43




 1    there's no objection.

 2                 MS. WAGNER:      And then the last issue I wanted

 3    to raise, your Honor, was how the Court wanted to handle

 4    transcripts?      My understanding is that the initial

 5    presentation of a transcript should not show the

 6    speakers' names, and then once a witness has testified

 7    about who is speaking on the recording, that it might be

 8    entered.    I just want to --

 9                 THE COURT:      I'm not so -- transcripts are not

10    going to the jury.

11             They're speaking in English, aren't they?

12                 MS. WAGNER:      They are, your Honor, it's just

13    an aid.

14                 THE COURT:      Yeah, it's just an aid.         So the

15    aid can have your agent's interpretation of who's

16    speaking and the like because they'll have the

17    transcripts only while the tapes are being played and at

18    no other time and I will give a cautionary instruction.

19                 MS. WAGNER:      Excellent.     Thank you, your

20    Honor.

21                 THE COURT:      All right, hearing nothing else,

22    we'll see you next Thursday, at least Mr. O'Connor, for

23    the evidentiary hearing.

24                 MS. WAGNER:      I'm sorry, your Honor, I did

25    forget one thing.
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 44 of 46

                                                                         44




 1             How does the Court do jury selection?            If you

 2    could just give a few seconds on it?

 3                 THE COURT:      Yes.   I do jury selection like

 4    this.    I'll have the venire in the courtroom.             You

 5    people will have given me what you think is appropriate

 6    as a precharge substantively and you will pose whatever

 7    questions -- you will in writing give me whatever

 8    questions you want me to ask.          I will ask the questions

 9    I want to ask, which may include yours or not.

10             So I will introduce myself to the venire, ask them

11    the questions, they will raise their hand if they would

12    answer affirmatively.        Then I'll have them up one by

13    one, along with you, and I will inquire further of them

14    to decide whether they should sit.

15             When I've made that determination, and they've

16    stepped away, then if you disagree, either side, you

17    will say, "Judge, he should be challenged for cause."                   I

18    will rule.     And if I decide to bring back someone I've

19    excused, they won't have left the courtroom by that

20    time, I will say "Oh, wait a minute, come back and sit

21    down."    Then when I have an indifferent panel, I'll fill

22    the box with 14 jurors.

23             I'll have each of the jurors introduce themselves

24    and tell us where the -- well they don't need to

25    introduce themselves, but they'll tell us where they
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 45 of 46

                                                                        45




 1    work and where their spouse works, and what -- and in a

 2    few words what they do there.          That way you'll get to

 3    hear them and see how they answer questions and the

 4    like.

 5            When that's done, we'll approach the sidebar and

 6    you will exercise your peremptories.            Then without

 7    filling the box the defense will exercise their

 8    peremptories.      Then the, um, in the first round we'll

 9    excuse those people and fill the box with remaining

10    jurors.     And in the second round the defense will go

11    first, so it's fair and so on and so forth.

12            The last two jurors picked are going to be the

13    alternates, but they will not know it until the trial is

14    over.     I will pick the foreperson.         I'm very strict on

15    Batson.

16            Is that sufficient explanation?

17                 MS. WAGNER:      Yes, thank you, your Honor, that

18    was very helpful.

19                 THE COURT:      All right.

20            Anything else?      (Silence.)     Very well.

21                 MS. THOMPSON:      Judge, are you committed to

22    selecting the foreperson?

23                 THE COURT:      I am.

24            We'll recess.

25                 THE CLERK:      All rise.
     Case 3:18-cr-30001-WGY Document 414 Filed 05/31/19 Page 46 of 46

                                                                        46




 1                 (Ends, 3:00 p.m.)

 2

 3                         C E R T I F I C A T E

 4

 5             I, RICHARD H. ROMANOW, OFFICIAL COURT REPORTER,

 6    do hereby certify that the foregoing record is a true

 7    and accurate transcription of my stenographic notes,

 8    before Judge William G. Young, on Monday, May 13, 2019,

 9    to the best of my skill and ability.

10

11
      /s/ Richard H. Romanow 5-31-19
12    __________________________
      RICHARD H. ROMANOW Date
13

14

15

16

17

18

19

20

21

22

23

24

25
